Citation Nr: 1535845	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to August 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for prostate cancer.  

In March 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of the RO's consideration of that evidence.  38 C.F.R. § 20.1304 (2015).  

The Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  Except for a copy of the March 2015 Board hearing transcript, these additional records have also been reviewed by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for prostate cancer.  As a preliminary matter, the Board notes that the available service treatment records are entirely negative for any complaints or findings of prostate cancer.  The post-service medical evidence is similarly negative for complaints or findings of prostate cancer in the first post-service year or for years after separation.  Moreover, there is no indication in the evidence of record that any medical professional has related the appellant's current prostate cancer to his active service or any incident therein.  The appellant does not contend otherwise.

Rather, the appellant has claimed that he developed prostate cancer as a result of Agent Orange exposure.  Specifically, the appellant noted that he served aboard the U.S.S. Hornet which operated off the coast of DaNang, where Agent Orange was used.  He has contended that the ship's water and air were contaminated with Agent Orange.  The appellant has also asserted that his military duties included working on planes that had been in DaNang and were therefore contaminated with Agent Orange.  Finally, he has reported being flown to shore on one occasion in late 1968 to work on an aircraft on a landing strip near DaNang Harbor.  He recalled being onshore for about 12 hours.  

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  It does not include service on a deep-water naval vessel in the waters offshore.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer. 

In this case, however, the record on appeal currently contains no service department evidence establishing that the appellant was present on the land mass of Vietnam or in its inland waterways during the Vietnam era.  In June 2010, in response to a request from the RO, the service department confirmed that the appellant had served aboard the U.S.S. Hornet which had been in the official waters of the Republic of Vietnam on various occasions between November 1968 and March 1969, but there were no records establishing that he had served in Vietnam itself.  In September 2010, the service department further explained that a review of the deck logs for the U.S.S. Hornet contained no documentation that the ship docked or transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  

Based on this evidence, the RO denied the appellant's claim, finding that the record contained no evidence establishing that the appellant was present on the land mass of Vietnam or in its inland waterways during the Vietnam era.  At the time of that decision, the VA Adjudication Procedures Manual provided additional guidance for interpreting section 3.307(a)(6)(iii), specifically providing that service aboard a ship that anchored in an open deep-water harbor, including DaNang, along the Republic of Vietnam coast does not constitute inland water service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.  See M21-1 MR, pt. IV., subpt. ii, ch.1, sec. h.28a (July 20, 2009).

In a recent decision, however, the U.S. Court of Appeals for Veterans Claims (Court) held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the Agency's fair and considered judgment.  The Court pointed out that, although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in Da Nang Harbor from aerial spraying.  Gray v. McDonald, 27 Vet. App. 313 (2015).  

In response to the Court's decision, VA undertook a review of harbor classifications to address the Court's concerns.  The RO has not yet had the opportunity to review the appellant's claim in light of new criteria for determining an inland waterway in Vietnam.  To avoid any possibility of prejudice to the appellant, a remand is therefore necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Accordingly, the case is REMANDED for the following action:

After reviewing the record, considering the new criteria issued in response to the Court's decision in Gray for determining an inland waterway in Vietnam, and conducting any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  

If the benefit sought is not granted, the appellant and his representative should be provided with a Supplemental Statement of the Case specifically addressing whether the appellant may be legally presumed to have been exposed to herbicides in light of the Court's decision in Gray and his ship's presence in DaNang Harbor.  The appellant and his representative must then be given the appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).

